Citation Nr: 1219802	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1959 to March 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April and June 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony from the RO during a January 2012 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a new VA examination with regard to his claim for service connection for a lumbar spine disorder, to assist in determining if any current lumbar spine disorder(s) were caused or aggravated by active service.

The Veteran contends that his current lumbar spine disorder was caused by an in-service accident in which he slipped on a wet floor and hit his lower back on the edge of a table in November 1961.  This incident is documented in his service treatment records, which reflect that he had full range of motion on physical examination, as well as lumbosacral pain on extension and flexion.  He was diagnosed with a bruise and minor sprain and given restrictions of light lifting for 98 hours only.  At the January 2012 Board hearing, the Veteran testified that he did not seek any further treatment for his low back during active service, although he continued to experience back pain after the 1961 accident.  The March 1963 service separation examination report is negative for any back complaints, and physical examination of the spine was marked as "normal."  

Following separation from service in March 1963, private medical records show treatment for back pain in 1967 and 1968.  Specifically, in June 1968, the Veteran reported continuous back aches while walking, standing, or sitting, relieved by lying down.  He also reported pain radiating down into the left leg.  Physical examination revealed full range of motion of the low back.  

The next documented treatment for back problems was in February 2004, when the Veteran reported back pain after having been off of his pain non-steroidal anti-inflammatory medication for ten days.  In November 2006, the Veteran reported left heel pain and two prior back injuries in 1961 and 1966.  The VA clinician reviewed an EMG study, which he noted was suggestive of a sciatic nerve injury.  

A February 2007 MRI study showed a minimal focal disc bulge at L3-L4 and a broad based small disc protrusion with narrowing of the lateral recess bilaterally and contact of the descending L5 nerve roots with mild compression at L4-L5.  

Various VA physicians have discussed the etiology of the Veteran's lower extremity symptoms of pain, numbness, and tingling, but none of them, including the March 2008 VA examiner, have provided an opinion as to whether the 1961 low back injury caused or aggravated the current lumbar spine disability, including the degenerative changes seen on the MRI study.  For this reason, in light of the documented 1961 low back injury, treatment for back pain in 1967 and 1968, and current lumbar spine diagnosis, the Board finds that a VA examination is necessary to assist in determining whether there is a relationship between the in-service injury and the current lumbar spine disorder.  

Because the Veteran also avers that his lower extremity pain and other leg symptoms are secondary to the lumbar spine disorder, as well as the already service-connected pes planus, a decision on the claim for service connection for peripheral neuropathy of the lower extremities will be deferred and the issue remanded, as it is inextricably intertwined with the lumbar spine disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA joints examination to determine the causation or etiology of his current lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The VA examiner should first identify any and all current diagnosable lumbar spine disorders.   

b.  Next, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed lumbar spine disorder was incurred during or caused by active service.  The VA examiner should specifically comment on the documented 1961 low back injury during service, as well as the history or post-service low  back injury in 1966, and treatment for back pain after service in 1967 and 1968.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed lumbar spine disorder.

2.  When the development requested has been completed, the issues of entitlement to service connection for a lumbar spine disorder and entitlement to service connection for peripheral neuropathy in the lower extremities (including a secondary service connection theory) should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

